DETAILED ACTION
Applicant’s Fig. ONE

    PNG
    media_image1.png
    621
    371
    media_image1.png
    Greyscale

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022, has been entered.
Response to Arguments
	Arguments from the Response of July 11, 2022:
Applicant’s arguments pertaining to the claimed “flank angle” (e.g., recited in claims 9 and 18), spanning pages 19 through 23 of the Remarks are noted. Applicant has not established that the concept or recitation “flank angle” is a term or expression known to those skilled in the art. The almost four pages of calculus, without any citation to an authority of any kind, fail to clarify the meaning of “flank angle” or the subject matter of claim 9, nor does it establish that one skilled in the filtration or screening art would be familiar with the expression, “flank angle” as it relates to these arts. Moreover, the cross-sections of the filter panels depicted in Figures 13-16 are not seen to differ from the well-know corrugated, sinusoidal, or other similar shapes, and certainly not based on the claimed specifics of the “flank angle” as recited in claims 9 and 18.
Response to Amendment
The amendment filed July 11, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The lines and angles added to Figures 13-16 are not seen to enjoy clear basis in the originally filed disclosure. Applicant has not established that the concept or recitation “flank angle” is a term or expression known to those skilled in the art.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings – Claimed Subject Matter Not Shown
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flank angle” of claims 9 and 18, must be shown or the feature(s) canceled from the claim(s).  No new matter will be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
Claims 1,4-9,12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of MARZLUF (US 6,719,898 B1) and either of DOYLE (US 9567719 B2) and/or JACKSON (US 4692242 A). As Applicant’s  drawings and MARZLUF (although, MARZLUF appears to be more detailed in many respects) are virtually identical, claim limitation correspondence should be self-evident.
MARZLUF with respect to claim 1, does expressly not disclose:

    PNG
    media_image2.png
    160
    1048
    media_image2.png
    Greyscale

	and:

    PNG
    media_image3.png
    514
    1041
    media_image3.png
    Greyscale

	Similar differentiating language appears in claim 18.

    PNG
    media_image4.png
    754
    523
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    288
    288
    media_image5.png
    Greyscale

	MARZLUF discloses:
In FIG. 6, a modified detailed view of FIG. 5 is shown. Because the sectional frame 24 protrudes at its rear end with respect to the direction of motion 23 beyond the sieving element 25 opposite to the direction of flow (20) (FIG. 5), the rear end of the sieving panel 2 forms a debris pocket 29, which can collect debris or aquatic animals, etc, which fall off of the sieving element 2. In FIG. 6, this debris pocket 29 is equipped with a forward retaining edge due to an additional cranking or beveling 30 of the sectional frame 24 toward its direction of motion 23, which improves its ability to retain the materials in the debris pocket 29.
	DOYLE in a similar device, teaches:
In the illustrative embodiment, the dividing wall 238 includes a bent upper portion 245 to help guide fish from a fish bucket 29 into the first compartment 210. The tip of the bent upper portion 245 may be aligned with the inside edge of the fish bucket to ensure that fish enter the first compartment when dumped from the fish bucket. The walls forming the compartments 210, 220 may be straight, angled, corrugated, curved, serpentine, or have any suitable configuration and are not limited to the illustrative embodiment. The walls may be shaped to promote fluid flow, aquatic life survival or another desired outcome. 
    The walls of the collection device 300 may be straight, angled, curved, corrugated or otherwise configured to promote fluid flow, aquatic life survival or another desired outcome.


JACKSON in a similar device, claims:
	7. A screen according to claim 4, wherein said screening element of a said screening panel forms a plurality of side-by-side part-cylindrical projections extending parallel to the direction of movement, the half-sinusoidal projection extending alternately outwards and inwards to define a sine wave. 
   	17. A screen according to claim 16, wherein said screening element of a said screening panel forms a plurality of side-by-side part-cylindrical projections extending parallel to the direction of movement, the half-sinusoidal projections extending alternately outwards and inwards to define a sine wave.
	In view of either of DOYLE or JACKSON, it would have been obvious to modify the screen panels of MARZLUF by employing recesses and/or elevations to, for example, promote fluid flow and/or increase the odds of aquatic life surviving transport within the system. The specific shapes, numbers of shapes, dimensions of the shapes and orientation (i.e., as specified in the last two lines of claim 1)  recited in the dependent claims, absent a showing of unexpected results or criticality specifically associated therewith, are not seen to serve to patentably distinguish those claims beyond what is taught by the combined teachings of the references as applied above.
	Claims 4-9 specify dimensions, quantities of recesses, ratios or some type of “absolute value” which do not appear to be expressly disclosed by the applied references. The specific dimensions, quantities of recesses, ratios or “absolute value” recited in the dependent claims 4-9, absent a showing of unexpected results or criticality specifically associated therewith, are not seen to serve to patentably distinguish those claims beyond what is taught by the combined teachings of the references as applied above.
Claim Rejections - 35 USC § 112
Claims 1,4-9,12-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 18, it is unclear what is intended by the recitation, “each screening panel is emptied out by tipping the screening panel.” How is the “screening panel” “emptied out,” as a “trough” is no longer claimed. What is being “emptied”?
	It is completely unclear, especially absent graphic depiction, of what is intended by the language of claim 9 and the similar language (i.e., “flank angle”) appearing in independent claim 18:

    PNG
    media_image6.png
    259
    812
    media_image6.png
    Greyscale

	It is unclear, if Applicant’s arguments are somewhat understood, how all of the claimed configurations recited in claim 18, i.e., “wavelike,” “wavy,” “sawtooth-shaped,” or “trapezoidal shape” can have a “flank angle.”  Or, how they can all have a “flank angle” in the range recited in independent claim 18.
	In claim 14, it is unclear how anything can be “sprayed off” when no structure to accomplish this function, is positively recited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776